          Case 1:20-cv-02447-CC Document 17-2 Filed 07/20/20 Page 1 of 2



                                            EXHIBIT A

                                       HMG PROPERTY

           Part Name               Part #                      Part Name              Part #
 Main Rivet                      RS-02004          Rear Sight Flat Spring          RS-15041
 Trunnion Rivet                  RS-02017          Extractor Spring                RS-05009-1
 Ejector Rivet                   RS-02031          Mag Catch Spring                RS-02009-1
 Gas Block                       RS-04003          Ejector                         RS-02011
 Bolt Bushing (raw)              RS-02018          HK Large Pin                    RS-13005
                                                   Standard Stacking Swivel (new
 Dust Cover                      RS-02021                                          RS-05005-2
                                                   style)
 HK Trigger Pack                 RS-01015-1        Firing Pin                      RS-05015
 Standard Stacking Swivel (old
                                 RS-05005-1        Wood Grip Panel left            RS-01006
 style)
 Sling Loop                      RS-04006-1        Wood Grip Panel right           RS-01007
 Barrel Nut                      RS-05003-1        Magazine Release                RS-02005
 Recoil Spring (raw and
                                 RS-13006-1        Dust Cover Shaft                RS-02022
 finished)
 1/2x28 Thread Protector
                                 RS-05005-1        Dust Cover Impingement          RS-02025
 (finished)
 5/8x24 Thread Protector (raw
                                 RS-05021          Dust Cover Shaft Bushing        RS-02056-1
 and finished)
 Receiver Flat                                     Striker                         RS-02029
 Butt Cap Standard               RS-13004-1        Rear Sight                      RS-15007
 Underfold cap                   RS-19004-1        Front Sight Blade               RS-03003
 AR Cap                          RS-18002          Dust Cover Post                 RS-02027
 Pistol Cap                      RS-14001-1        Rear Sight Slider               RS-15003
 Rear Sight Base                 RS-015002         Rear Sight Plunger              RS-15004
 Front Sight Post                RS-03002-1        Mag Retention Block             RS-02003-3
                                                   Trunnion (complete and
 Rear Sight Riser                RS-17002-1                                        RS-02010-3
                                                   incomplete)
 Barrel Nut Tool                 RS-16001-1        Mag Catch Post                  RS-02007-2
 Right Grip (raw and finished)   RS-01017-1        Mag Arm                         RS-02008-1
 Left Grip (raw and finished)    RS-01006-1        Bolt Carrier                    RS-02028-3
 Buttstock                       RS-13001-1        Standard Gas Piston             RS-05012-3
 Dust Cover spring               RS-02023          Charging Handle                 RS-05013-3
 Front Grip                      RS-00016-1        Gas Port                        RS-04002-2
 Rear Sight Plunger Spring       RS-15015-1        Standard Gas Tube               RS-05004-1
 Semi Disco Spring               RS-01018          Extractor 7.62x39               RS-07008-5
 Fire Control Housing            RS-01001-1        Extractor 7.92x33               RS-08008-5
 Front Sight Hood                RS-03004          Extractor 223/300               RS-05008-5
 Rear Sight Riser Rivet          RS-17003          Bolt 223/300                    RS-05007-5
            Part Name              Part #                    Raw Material             Part #
 Bolt 7.62x39                    RS-07007-4        Bolt Carrier Extrusion – StG    0-RM015-1
 Bolt 7.92x33                    RS-08006-4        Trunnion Extrusion – StG        0-RM016-1



112400379.v1
          Case 1:20-cv-02447-CC Document 17-2 Filed 07/20/20 Page 2 of 2



 STG Barrel .223             RS-05002-6    Bolt Extrusion – StG            0-RM017-1
 STG Barrel 300 BLK          RS-06002-3
 STG Barrel 7.62x39          RS-07002-3               Machinery               Part #
 STG Barrel 7.92x33          RS-08002-3    100 Ton Press                   0-AST33-1
 DC Impingement Spring       RS-02026      20 Ton AMP Press                A-AST39-1
                                           “Horn Style” SlimLine Press
 Mag Catch Screw             RS-02006                                      0-AST05-1
                                           Resistance Welder
                                           Koolant Koolers Recirculating
 Dust Cover Shaft E Clip     RS-02024                                      0-AST07-1
                                           Water Chiller, JHI-1000-M
 DC Detent Retention Pin     RS-02030      Rivet Machine
 Grip Panel Screw            RS-01009
 Grip Panel Nut              RS-01008
 Butt Stock Screw            RS-13009
 Striker Retention Pin       RS-02040
 Piston Rotation Pin         RS-02042
 Firing Pin Retention Pin    RS-05016
 Extractor Retention Pin     RS-02043
 Rear Sight Screw            RS-15012
 Rear Sight Pivot Screw      RS-15009
 Rear Sight Acorn Nut        RS-15010
 Barrel Alignment Pin        RS-05026
 Gas Block Screws            RS-03005
 Gas Block Retention Pin     RS-04005
 Front Sight Retaining Pin   RS-03006
 Front Post Screw            RS-03009




112400379.v1
